DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 03/04/2022 has been entered. As directed by the amendment: claim 1 is amended. Claim 6 is newly added. Claims 1 – 5 are original. Thus claims 1 – 6 are currently pending. The amendment made to claim 1 is sufficient to address the objection made in the Non-Final Rejection dated 12/07/2021 and the objection is withdrawn. Applicant’s remarks/Arguments regarding the anticipatory and obviousness rejections made under 35 U.S.C. 102 and 35 U.S.C. 103 respectively in the non-Final Rejection are fully considered (see “Response to Arguments” section) and the following Final rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, this claim is amended to recite “…the welding pool being formed by applying a second laser beam to only an outside of the recess”, last two lines of the claim, and support for the amendment is recited to be in FIGs. 5a – 5B and 6. However, those figures only show instances in which the second laser beam is applied to an outside of recess 17. That’s much broader than the claimed limitation “…applying a second laser beam to only an outside of the recess”. In other words, the second laser beam being applied “only” to an outside of the given recess 17 cannot be gleaned from the drawings. Specially, when we are talking about scanning multiple moving lasers (LB1, LB2, LB3) for welding. The specification discloses as far as “applying a second laser beam LB2 to the outside of the recess 17” in paragraph (0034, 0043). However, falls short of having support to: the second laser beam being applied ONLY to the outside of the recess. Thus, the amended limitation in quotes above raises a new matter issue that is not supported by the specification. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 2 and 5 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 6,646,225 B1)), here in after called wang, in view of Wang et al. (US 2005/0121426 A1) and herein after called Wang-426.
Regarding claim 1, Wang discloses a laser welding method for performing lap welding on a plurality of laminated metal plates by applying a plurality of laser beams to the metal plates (a method of Joining a galvanized steel plates (10,12) to one another using laser welding beams (30, 32), (1: 40 -45, FIG. 1, 2 and 3)), the metal plates being constituted by n pieces of metal plates including at least one metal plate that generates gas due to melting (two overlapping zinc coated steel plates (10,12) that generate zinc vapor during welding (2: 59 — 3: 07 and FIG. 1)), the metal plates being laminated in order from a first metal plate to an n-th metal plate (the two metal plates (10, 12) laminated in order from the first coated steel plate (10) to second coated steel plate 12, (FIG.1)), n being an integer not less than 2 (n being two see FIG. 1— 3)), the laser welding method comprising:
 forming a recess serving as an escape route for the gas by applying a first laser beam from a first metal plate side (directing a first laser beam (30) on the upper surface (20) of first steel plate (10) to drill a slot 22 which provides a suitable path for venting zinc vapor (2: 66-— 3:11, FIG. 1-3 and claim 1)), the escape route penetrating through the first metal plate to an (n-1)th metal plate in a laminating direction to reach the n-th metal plate (the depth of slot 22 can suitably extend into, or even through, underlying second coated steel plate (12) depending upon the zinc venting requirement of a particular weld setup. The goal is to cut slot 22 to a depth so that zinc coating vaporized at the weld region can be driven from the site, (3: 18 -22, FIG. 2 and claim 1)); and
forming a welding pool around the recess in the metal plates so as to maintain a shape of the recess (directing a second laser beam (32) along the path traced by the first laser beam to form the slot (22) on both sides of the slot, wherein the second laser beam (32) having sufficient energy to melt ferrous metal into molten steel! to fill the slot (3: 50 — 4: 05, FIG. 1-3 and claim 1)), please note here, the second laser beam is not only melting the molten pool, but it also fills the slot/recess 22 up to the surface with the molten metal pool which is quenched and quickly solidified to form weld nugget 26 (3: 63 — 4: 03), thus, the shape of the recess is maintained by the molten pool), the welding pool being formed by applying a second laser beam to only an outside of the recess (the molten steel that solidifies to weld nugget (26) is formed by applying the second laser beam (32) surrounding the slot, (3: 50 — 4: 05 and see FIG. 3 showing second laser ( 32) applied to the outside of slot (22)). 
Wang already discloses applying the second laser beam 32 surrounding the exhaust slot 22 formed by the first laser beam 30. 
Wang does not explicitly teach applying a second laser beam to only an outside of the recess (slot 22).
	However, Wang-426 that teaches welding two stacked up metal sheets (214, 212) stacked up on top of each other in an assembly (218), (0029, FIG. 5), also teaches, using a secondary laser beam 222b to heat up a heat affected zone 224 around a molten though 216 produced by a first laser beam 222a and the secondary laser beam 222b is extrinsic (outside through 216) with respect to laser beam 222a (0029, FIG.5).
	Applying the second laser beam 222b to be placed extrinsically from the trough 216 melted by the first laser beam 222a helps in widening the heat affected zone 224 created by the second laser beam 222b around the trough 226 that provides a greater thermal buffer that ensures the melted trough 216 not being affected by the second laser beam
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the Wang reference that already discloses applying a second laser beam surrounding the exhaust slot to apply the secondary laser beam to be only an outside of a recess in order not to affect the recess with the second laser beam.
Regarding claim 2, Wang in view of Wang-426 teaches the laser welding method according to claim 1, wherein: the metal plate that generates the gas due to melting is a metal plate on which a metal plating layer having a melting point lower than that of a base material is formed (Steel plates 10, 12 comprise zinc coating layers 11, 13 and zinc coating layers 15, 17, respectively Wang (2: 45- 50 and FIG. 1-2)) wherein the melting point of Zinc (787 °F) is lower than meting point of (2750 °F)) ; and the gas is a vapor of the metal plating layer (the gas generated during welding is a Zinc vapor, Wang (3: 1-5, FIG. 3)).
Regarding claim 5, Wang discloses the laser welding method according to claim 1.
Wang does not explicitly teach that a position of a focus of the second laser beam in the laminating direction is deeper than a position of a focus of the first laser beam in the laminating direction.
However, Wang- 426 teaches, using a primary laser beam (222a) to generate a molten trough (116) in the stacked assembly (218) and a secondary laser beam(222b) to heat up a heat affected zone (224) extending deeper and around the trough (116) where in the primary beam (122a) has a focal point of 2/3 off the way down into the depth or thickness of the assembly (218) and the second laser beam(222b) that has a focal point below the assembly (218), (0029, FIG. 5).
Having the secondary laser beam (222b) focal point deeper than the primary laser beam (222a) is particularly advantageous in order to create a heated affected zone (224) around the molten trough that provides a thermal buffer between the molten trough (216) area and the cool part of the assembly facilitating slow solidification of the molten weld that allows porosity to vent or escape therefrom and prevent entrainment of the porosity within the solidified materials (0030).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the laser welding method of claim 1 disclosed by Wang to have the secondary laser beam to be focused deeper than the first laser beam in the laminating direction (in the stacked up assembly) in order to provide and maintain a deeper heat affected zone around the molten trough that facilitates slow solidification and prevent entrainment of the porosity within the solidified materials as taught in Wang -426.
Regarding claim 6, Wang in view of Wang-426 teaches the laser welding method according to claim 1, wherein the second laser beam is applied to an outside of a position where the first laser beam was applied such that scanning is performed to draw a circle (a computer generated output of a computer assumed the first welding beam has a spot size of 0.4 mm and the second heating laser around the first weld beam to have a spot size of 5mm in diameter, Wang-426 (0032) and FIG.5 shows the heat affected zone 224 created by the second laser beam 222b is circular around the trough 216 created by first laser beam 222a) .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wang-426 in further view of Yang et al. (WO 2017/156723 A1), here in after called Yang. 
Regarding claim 3, Wang in view of wang-426 teaches the laser welding method according to claim 1. But,
Wang in view of wang-426 does not explicitly say the plates (10, 12) that generate gas (zinc vapor) due to melting when laser welded are casting plates; and the gas is hydrogen gas dissolved in the casting plate at a time of casting.
However, It is known in the art of laser welding casting plates specifically aluminum casting plates are known to contain dissolved hydrogen, as is taught in Yang, laser welding two metal substrates (36, 38) of aluminum alloy casting or aluminum die casting (page 11, line 25 — page 12, line 05) and the entrained hydrogen gas vapor is expelled during the high stirring laser beam welding (page 21, line 25 -32).
This is particularly advantageous to prevent porosity and weak weld joint as a result of the dissolved hydrogen being trapped in the molten weld pool (page 3, line 25 — page 4, line 05).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the method of laser welding of claim 1 disclosed by Wang in view of Wang-426 to weld casting plates and expel hydrogen gas dissolved in the casting plates during welding in order to prevent porosity due to the trapped hydrogen in the weld pool that results in weak weld joints as taught in Yang.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of wang-426 in further view of Inaba et al (US 2014/0302247 A1), here in after called Inaba.
Regarding claim 4, Wang in view of wang-426 teaches the laser welding method according to claim 1, wherein the forming a weld pool in the slot (22) and the filling of the molten pool in the slot (22) is carried out by the second laser beam (32), (3: 50 — 4: 05).
Wang in view of wang-426does not explicitly say filling the recess with molten metal by applying a third laser beam to the welding pool after the welding pool is formed.
However, Inaba that teaches using a plurality of laser beams (up to four laser beams) wherein each of the plural laser beams is sufficient to have an energy density appropriate to one or more steps among a plural steps in a process of re-melting and re-solidifying the coating composition (0066), also teaches the heating and melting of the coating composition are performed with the precedent laser beam (20) and the retaining and deepening (filling) of the melted state and the cooling are performed with the follow-up laser beam (21) , (0059).
The advantage of using multiple lasers and dividing and assigning the plurality of steps including the heating, melting, retaining and deepening of a melted state and cooling be carried out with each of the plurality of laser beams is to maintain an optimum morphological change in each step (0066).
Therefore it would have been obvious for one of ordinary person in the art to modify the forming and the filling of the molten pool in the recess (slot) carried out by the second laser beam disclosed in Wang to have the filling the recess with molten metal by applying a third laser beam to the welding pool after the welding pool is formed in order to maintain an optimum filling of the molten pool in the recess that results in a good weld joint.
Response to Arguments
II. Claim Objections
	Amendment made to calm 1 is sufficient to address the objection made in the Non-Final Rejection dated 12/07/2021 and the objection is withdrawn.
III.  Claim Rejections - 35 U.S.C. §§ 102 and 103
Applicant appears to suggest that because Wang discloses the second laser beam is applied along the same path of the recess formed by the first laser beam, it is interpreted to mean along the slot.  Therefore, Wang does not suggest the second laser beam being applied outside of the recess.
The examiner does not agree with this interpretation because as indicated in the rejection and disclosed by wang in (3: 50 — 4: 05 and see FIG. 3 showing second laser (32) applied to the outside of slot (22)), the molten steel that solidifies to weld nugget (26) is formed by applying the second laser beam (32) surrounding the slot. 
Further, this argument is moot now as a secondary reference Wang-426 is introduced to read on the amended limitation “…applying a second laser beam to only an outside of the recess”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761